Citation Nr: 1513534	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 70 percent for post-traumatic stress disorder (PTSD) with dysthymia.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted entitlement to service connection for PTSD with dysthymia and assigned an initial 30-percent disability rating, effective January 10, 2010. 

An August 2011 rating decision increased the rating to 50 percent, effective July 6, 2011.  The Veteran appealed the decision, to include entitlement to a rating higher than 30 percent for the period prior to July 6, 2011.  

In February 2013, the RO assigned a 70-percent rating for PTSD and a total disability rating based on individual unemployability (TDIU), both effective July 6, 2011.

In April 2014, the Board determined that the June 2010 rating decision had not become final.  Hence, the June 2010 rating decision was deemed to be the rating decision appeal.  The Board remanded the case for additional development.  

In a May 2014 rating decision, the Appeals Management Center granted an initial rating of 70 percent and a TDIU, both effective January 10, 2010.  

The Veteran's representative withdrew representation in September 2013 and VA informed the Veteran in February 2014The Veteran has not appointed a new representative and is proceeding pro se.  38 C.F.R. § 20.608 (2014).


FINDINGS OF FACT

Since the effective date of service connection, the Veteran's PTSD has been manifested by no more than occupational and social impairment with deficiencies in most areas; without symptoms approximating total social and occupational impairment.


CONCLUSION OF LAW

The requirements for an initial evaluation higher than 70 percent for PTSD with dysthymic disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 4.130, Diagnostic Code (DC) 9441 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, no additional notice is required.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and private records are in the claims file, as well as the records related to his award of disability benefits by the Social Security Administration (SSA).  The Board remanded the case to ensure all of his treatment and SSA records were obtained.  This has been accomplished.  The Veteran has not asserted that there are additional records to be obtained and there is no evidence of a change in his disability since the last examination in June 2012.  In sum, there is no evidence of any further notice or assistance that would be reasonably likely to assist him in substantiating entitlement to higher initial ratings.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for an initial disability rating from the time a claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Rating Criteria



A 100-percent rating is assigned for PTSD when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

In addition to the general requirements for rating disabilities, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594. 

The Veteran's outpatient records and the examination report of the July 2011 Compensation and Pension examination reflect that the Veteran's disability has been manifested primarily by sleep disturbance, nightmares once weekly, chronic depression, low self-esteem, a sense of hopelessness, and social isolation.

VA records dated in June 2010 reflect that, while the Veteran and his wife had been separated for approximately 15 years, he maintained contact with his adult son, and he considered their relationship as good.  Further, while the evidence shows the Veteran to have hardly any friends, he has maintained a long-term relationship with a female friend.  The Board also notes that, in 2010, the Veteran was accepted into a VA Compensation Work Therapy (CWT) but was discharged in mid to late-2010 due to a conflict with another veteran-resident.

VA outpatient records dated in 2011 reflect that, despite the challenges the Veteran faced after his discharge from the CWT and a VA domiciliary, he was able to live independently in the community.  He lived in and maintained an apartment alone and remained independent in his activities of daily living.  The July VA examination report reflects that the Veteran reported passive suicidal ideation a couple of times a month, but he denied any intent or plan to commit suicide.  The examiner noted the Veteran's impulse control was good.  The Veteran's medical records reflect that, since January 2010, he has consistently denied any suicidal or homicidal ideation.

In November 2010, a SSA administrative law judge (ALJ) determined that the Veteran was not impaired prior to September 2010, as that agency's regulations defined impairment.  He was found disabled from employment after that date.

At the most recent examination in June 2012, the Veteran reported that he remained separated from his wife, who had moved to another state.  He lived alone.  He continued to have contact with his son, who also lived in another state.  They spoke by phone twice a month and saw each other a couple of times a year.  He described this relationship as "ok."  He had one friend but had had to sever friendships with two other people in the past year.  He reported benefits from having a service dog.  Testing revealed severe depression and he was assigned a GAF of 45, indicative of serious disability.  DSM IV.

In short, the evidence of record shows that the Veteran's impairment due to his PTSD has caused total occupational impairment, in that it has been found to prevent gainful employment.  It has not resulted in symptoms approximating total social impairment.  He has been able to maintain relationships with his son and a friend and is able to report regularly to a probation officer and interact with his VA social worker.  None of the symptoms listed as examples of a 100 percent disability have been reported.  The evidence is therefore against the grant of a 100-percent rating since the effective date of service connection.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

In the instant case there is nothing that raises the question of entitlement to an extraschedular rating.  The rating criteria contemplate any symptom of PTSD as it impacts social and occupational functioning.  There have been no reports of any symptoms that impact areas other than social and occupational functioning.  Hence the criteria for extraschedular referral are not met.

Individual Unemployability

Employability is an integral part of evaluating a disability claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted earlier, the Veteran was granted a TDIU, effective in January 2010, the date VA received his claim.  In reaching this decision the Board considered the doctrine of reasonable doubt.  

Reasonable Doubt

The preponderance of the evidence is against a finding that the disability meets or approximates the criteria for a 100 percent rating.  As the preponderance of the evidence is against a higher initial rating, the doctrine is not for application and the appeal is denied.  38 C.F.R. § 4.3.



ORDER

Entitlement to an initial disability rating higher than 70 percent for post-traumatic stress disorder (PTSD) with dysthymia is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


